Irwin Hatridge has sued out a writ of error to review a judgment of the Appellate Court which affirmed a judgment of the circuit court of Madison county whereby he was adjudged guilty of embezzlement and was sentenced to pay a fine of $290 and to be imprisoned in the penitentiary for one year or until discharged according to law. The indictment included Harry Clark and Stowell Beach as well as the plaintiff in error, and charged that on October 23, 1922, Clark was president, Beach a director and chairman of the board of directors, and Hatridge cashier of the First State and Savings Bank of Wood River; that the bank was then insolvent and the defendants knew it was insolvent, and that on that day they willfully, knowingly and fraudulently received from Emil Krauss, who was not indebted *Page 96 
to the bank, $145 as a deposit, whereby the deposit was lost to Krauss and the defendants were guilty of embezzlement. On a trial the jury found all the defendants guilty and fixed the punishment of Clark and Beach at a fine of $290 each and of Hatridge at a fine of the same amount and imprisonment in the penitentiary for one year. Beach was granted a new trial and the case against him was afterward dismissed. The motion of Clark and Hatridge for a new trial was denied and they were sentenced according to the verdict. The Appellate Court affirmed the judgment as to Clark and reversed it as to Hatridge for the error in sentencing him to a definite term of imprisonment, and as to him the cause was remanded, with directions to enter judgment of imprisonment for an indeterminate period in accordance with the opinion.
The record is for all practical purposes the same as that inPeople v. Clark, 329 Ill. 104. The cases are based on the same facts, except that in the latter the deposit was of $294 received from George Smith on October 31, while in this case the deposit was of $145 received from Emil Krauss on October 27, though the date alleged was October 23. There was the same failure in this case as in the former case to prove, beyond a reasonable doubt, either the insolvency of the bank or the defendants' knowledge of such insolvency. The discussion in the opinion in the former case of the facts and of the errors in the trial of that case is applicable to this case. The differences in the two records do not affect the merits of the judgments rendered.
For the reasons given in the opinion in the previous case the judgment in this case is reversed and the cause remanded for a new trial.
Reversed and remanded. *Page 97